REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2015/0371809) discloses an X-ray tube device (abstract and fig. 3), comprising: an outer cylinder assembly (201) having an anode end (fig. 3 on the right) and a cathode end (fig. 3 on the left); an anode end cap assembly (with 204) provided at the anode end of the outer cylinder assembly and comprising an X-ray tube (203); a cathode end cap assembly (207) provided at the cathode end of the outer cylinder assembly (201) and comprising a high voltage receptacle (106) for connecting an external power supply (100); and a collection assembly (between 106 and 203) provided within the outer cylinder assembly (201) and configured to connect a filament lead of the X-ray tube (par. 53) to the high voltage receptacle (106). The prior art (e.g., US 2013/0163725) also discloses a spring pin connection (figs. 18-19). The prior art (e.g., US 9882301 (fig. 1a); US 2012/0106713 (fig. 1c)) discloses other connections. 
However, the prior art fails to disclose or fairly suggest an X-ray tube device, including: wherein the spring pin connection assembly comprises: a filament switch receptacle connected to the filament lead of the X-ray tube; a filament switch plug connected into the filament switch receptacle; a spring pin switch receptacle connected to the high voltage receptacle; and a spring pin provided between the filament switch plug and the spring pin switch receptacle, and configured to connect the filament switch plug with the spring pin switch receptacle, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884